Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an assembly for an aircraft, said assembly comprising: a wing comprising lower spars, a mounting pylon arranged under the wing and comprising a primary structure formed as a primary box having an upper spar and two lateral panels arranged symmetrically on either side of a median plane, a front fixing system comprising: a front beam fixed to the lower spar, wherein the front beam is pierced with a principal front bore oriented vertically, wherein the front beam is pierced with two secondary front holes oriented parallel to a longitudinal direction and arranged symmetrically on either side of the median plane, wherein from each secondary front hole there extends at least one front through-passage oriented vertically, an upper front bore traversing the upper spar and oriented vertically and coaxial with the principal front bore, a front shear pin positioned in the upper front bore and in the principal front bore, for the at least one front through-passage, a secondary front bore traversing the upper spar and oriented vertically and coaxial with the front through-passage, two brackets arranged symmetrically on either side of the median plane XZ, wherein each bracket comprises a base and a blade integral with the base, wherein the base has an upper face applied under the upper spar, wherein for the at least one front through-passage the base is pierced with a base hole traversing same and oriented vertically, and wherein each base hole opens out at the upper face and is coaxial with the front through-passage, wherein the blade is fixed against and on the outside of a lateral panel, and for the at least one front through-passage, a front bolt with a front bolt nut accommodated in the secondary front hole and a front bolt screw that successively traverses the secondary front hole, the secondary bore and the front through-passage in order to be screwed into the front bolt nut, and a rear fixing system comprising: a rear beam fixed to the lower spar, 
Foyer et al. (US 2010/0133376 A1) in view of Marche (US 2012/0234970 A1), Martinou et al. (US 2010/0147997 A1), and Lafont (US 2008/0217502 A1) teaches a similar assembly as the claimed invention.
However, Foyer et al. (US 2010/0133376 A1) in view of Marche (US 2012/0234970 A1), Martinou et al. (US 2010/0147997 A1), and Lafont (US 2008/0217502 A1) lacks a rear fixing system comprising: a rear beam fixed to the lower spar, wherein the rear beam is pierced with a principal rear bore oriented vertically, wherein the rear beam is pierced with two secondary rear holes oriented parallel to the longitudinal direction and arranged symmetrically on either side of the median plane, wherein from each secondary rear hole there extends at least one rear through-passage oriented vertically, an upper rear bore that traverses the upper spar and oriented vertically and coaxial with the principal rear bore, a rear shear pin positioned in the upper rear bore and in the principal rear bore, for the at least one rear through-passage, a secondary rear 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647